Exhibit 10.4

Execution Version

FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT

made by

CARMIKE CINEMAS, INC.

and certain of its Subsidiaries

in favor of

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Trustee

Dated as of June 17, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. DEFINED TERMS

     1   

1.1.

 

Definitions

     1   

1.2.

 

Other Definitional Provisions

     7   

SECTION 2. GUARANTEE

     8   

2.1.

 

Guarantee

     8   

2.2.

 

Right of Contribution

     8   

2.3.

 

No Subrogation

     8   

2.4.

 

Amendments, etc. with respect to the Obligations

     9   

2.5.

 

Guarantee Absolute and Unconditional

     9   

2.6.

 

Reinstatement

     10   

2.7.

 

Payments

     10   

2.8.

 

Keepwell

     10   

SECTION 3. GRANT OF SECURITY INTEREST

     11   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     12   

4.1.

 

Representations in Credit Agreement

     12   

4.2.

 

Title; No Other Liens

     12   

4.3.

 

Perfected First Priority Liens

     13   

4.4.

 

No Consent or Authorization

     13   

4.5.

 

Jurisdiction of Organization; Chief Executive Office

     13   

4.6.

 

Inventory and Equipment

     13   

4.7.

 

Farm Products

     13   

4.8.

 

Investment Property

     13   

4.9.

 

Receivables

     14   

4.10.

 

Material Contracts

     14   

4.11.

 

Intellectual Property

     15   

4.12.

 

Commercial Tort Claims

     15   

4.13.

 

Deposit Accounts, Certificated Securities

     15   

4.14.

 

Letter-of-Credit Rights

     15   

SECTION 5. COVENANTS

     16   

5.1.

 

Covenants in Credit Agreement

     16   

5.2.

 

Delivery of Instruments, Certificated Securities and Chattel Paper

     16   

5.3.

 

Maintenance of Insurance

     16   

5.4.

 

Payment of Obligations

     16   

5.5.

 

Maintenance of Perfected Security Interest; Further Documentation

     17   

5.6.

 

Changes in Name, etc

     17   

5.7.

 

Notices

     17   

5.8.

 

Investment Property

     17   

5.9.

 

Material Contracts

     19   

5.10.

 

Intellectual Property

     19   

5.11.

 

Aircraft

     20   

5.12.

 

Obligation to Update

     21   

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 6. REMEDIAL PROVISIONS

     21   

6.1.

 

Certain Matters Relating to Receivables

     21   

6.2.

 

Communications with Obligors; Grantors Remain Liable

     22   

6.3.

 

Pledged Stock

     22   

6.4.

 

Grant of Intellectual Property License

     24   

6.5.

 

Proceeds to be Turned Over to Collateral Trustee

     24   

6.6.

 

Application of Proceeds

     24   

6.7.

 

Code and Other Remedies

     25   

6.8.

 

Registration Rights

     26   

6.9.

 

Subordination

     27   

6.10.

 

Deficiency

     27   

SECTION 7. THE COLLATERAL TRUSTEE

     27   

7.1.

 

Collateral Trustee’s Appointment as Attorney-in-Fact, etc.

     27   

7.2.

 

Duty of Collateral Trustee

     28   

7.3.

 

Authority to File Financing Statements

     29   

7.4.

 

Authority of Collateral Trustee

     29   

SECTION 8. MISCELLANEOUS

     29   

8.1.

 

Amendments in Writing

     29   

8.2.

 

Notices

     29   

8.3.

 

No Waiver by Course of Conduct; Cumulative Remedies

     29   

8.4.

 

Enforcement Expenses; Indemnification

     30   

8.5.

 

Successors and Assigns

     30   

8.6.

 

Set-Off

     30   

8.7.

 

Counterparts

     30   

8.8.

 

Severability

     30   

8.9.

 

Section Headings

     31   

8.10.

 

Integration

     31   

8.11.

 

GOVERNING LAW

     31   

8.12.

 

Submission To Jurisdiction; Waivers

     31   

8.13.

 

Acknowledgements

     31   

8.14.

 

Additional Grantors

     32   

8.15.

 

Releases

     32   

8.16.

 

WAIVER OF JURY TRIAL

     32   

 

-ii-



--------------------------------------------------------------------------------

SCHEDULES Schedule 1 Notice Addresses Schedule 2 Investment Property Schedule 3
Perfection Matters Schedule 4 Jurisdictions of Organization and Chief Executive
Offices Schedule 5 Inventory and Equipment Locations Schedule 6 Intellectual
Property Schedule 7 Material Contracts Schedule 8 Existing Prior Liens Schedule
9 Commercial Tort Claims Schedule 10 Deposit Accounts Schedule 11
Letter-of-Credit Rights ANNEXES Annex 1 Form of Assumption Agreement Annex 2
Form of Acknowledgement and Consent

 

-iii-



--------------------------------------------------------------------------------

FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), dated
as of June 17, 2015, made by each of the signatories hereto (together with any
other entity that may become a party hereto as provided herein, the “Grantors”),
in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Trustee (in
such capacity, the “Collateral Trustee”) acting pursuant to this Agreement for
the benefit of the Secured Parties.

W I T N E S S E T H:

WHEREAS, pursuant to that certain credit agreement dated June 17, 2015 by and
between Carmike Cinemas, Inc. as Borrower and the banks and other financial
institutions or entities party thereto as Lenders (as amended, supplemented or
otherwise modified, amended and restated, refinanced or otherwise replaced from
time to time, the “Credit Agreement”), the Lenders have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the extensions of credit provided under the Credit Agreement will be
used to refinance and replace the Borrower’s existing indebtedness and revolving
credit facility;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement;

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
and, to the extent applicable, of Qualified Counterparties to provide financial
accommodations under Specified Hedge Agreements and Specified Cash Management
Agreements that the Grantors shall have executed and delivered this Agreement to
the Collateral Trustee for the ratable benefit of the Secured Parties; and

WHEREAS, the parties intend that the Priority Lien Debt Obligations of all
subsequent holders of such obligations also be secured by the Collateral and
guaranteed by the Guarantors pursuant to this Agreement, and as provided in the
Collateral Trust Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
Qualified Counterparties to enter into Specified Hedge Agreements and Specified
Cash Management Agreements, and to induce the other holders of Priority Lien
Debt Obligations to make their respective extensions of credit and financial
accommodations to the Borrower pursuant to the Priority Lien Debt Documents to
which such holders are a party, each Grantor hereby agrees with the Collateral
Trustee, for the ratable benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.1. Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC (and if defined in more than one Article of the New York UCC, shall
have the meaning given in Article 9 thereof): Accounts, Certificated Security,
Chattel Paper, Commercial Tort Claims, Documents, Equipment, Farm Products,
General Intangibles,



--------------------------------------------------------------------------------

Instruments, Inventory, Letter-of-Credit Rights and Supporting Obligations. The
terms “Bank Product Obligations”, “Hedging Obligations”, “Priority Lien Debt”,
“Priority Lien Debt Documents”, “Priority Lien Debt Obligations” and “Priority
Lien Debt Representative” shall have the meanings given to them in the
Collateral Trust Agreement.

(b) The following terms shall have the following meanings:

“Act of Required Debtholders”: as to any matter at any time, a direction in
writing delivered to the Collateral Trustee by or with the written consent of
the holders of Priority Lien Debt Obligations constituting Required Debtholders,
accompanied (if requested by the Collateral Trustee) by an indemnity or security
reasonably satisfactory to the Collateral Trustee sufficient to protect it
against any and all costs, losses, liabilities and expenses that may be incurred
by it by reason of taking or continuing to take such direction.

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

“Borrower Cash Management Agreement Obligations”: the collective reference to
all obligations and liabilities of the Borrower (including, without limitation,
interest accruing at the then applicable rate provided in any Specified Cash
Management Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to any Qualified Counterparty, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, any
Specified Cash Management Agreement or any other document made, delivered or
given in connection therewith, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the relevant Qualified Counterparty that are required to be paid by the
Borrower pursuant to the terms of any Specified Cash Management Agreement).

“Borrower Credit Agreement Obligations”: the collective reference to the unpaid
principal of and interest on the Loans and Reimbursement Obligations and all
other obligations and liabilities of the Borrower (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to any Agent, any Issuing Lender or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Agreement, the other Loan Documents, any Letter of Credit
or any other document made, delivered or given in connection with any of the
foregoing, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Agents, the Issuing
Lenders or the Lenders that are required to be paid by the Borrower pursuant to
the terms of any of the foregoing agreements).

“Borrower Hedge Agreement Obligations”: the collective reference to all
obligations and liabilities of the Borrower (including, without limitation,
interest accruing at the then applicable rate provided in any Specified Hedge
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to any Qualified

 

2



--------------------------------------------------------------------------------

Counterparty, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, any Specified Hedge Agreement or any other document
made, delivered or given in connection therewith, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the relevant Qualified Counterparty that are
required to be paid by the Borrower pursuant to the terms of any Specified Hedge
Agreement).

“Borrower Obligations”: the collective reference to (i) the Borrower Credit
Agreement Obligations, (ii) the Borrower Cash Management Agreement Obligations,
(iii) the Borrower Hedge Agreement Obligations, (iv) the obligations of the
Borrower constituting other Priority Lien Debt Obligations, and (v) all other
obligations and liabilities of the Borrower, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement
(including, without limitation, all fees and disbursements of counsel to the
Agents or to the Secured Parties that are required to be paid by the Borrower
pursuant to the terms of this Agreement); provided, however, that Borrower
Obligations shall not include any Excluded Swap Obligations.

“Contracts”: all contracts and agreements of any Grantor, as the same may be
amended, supplemented or otherwise modified from time to time, including,
without limitation, (i) all rights of any Grantor to receive moneys due and to
become due to it thereunder or in connection therewith, (ii) all rights of any
Grantor to damages arising thereunder and (iii) all rights of any Grantor to
perform and to exercise all remedies thereunder.

“Collateral”: as defined in Section 3.

“Collateral Account”: any collateral account established by the Collateral
Trustee as provided in Sections 6.1 or 6.4.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Control”: (1) with respect to any Deposit Accounts, control within the meaning
of Section 9-104 of the Uniform Commercial Code of the applicable jurisdiction;
(2) with respect to any Uncertificated Securities, control within the meaning of
Section 8-106(c) of the Uniform Commercial Code of the applicable jurisdiction;
(3) with respect to any Certificated Security, control within the meaning of
Section 8-106(a) or (b) of the Uniform Commercial Code of the applicable
jurisdiction; and (4) with respect to any other Investment Property, control
within the meaning of Section 9-106 of the Uniform Commercial Code of the
applicable jurisdiction.

“Copyrights”: (i) all copyrights and works of authorship arising under the laws
of the United States, any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, including, without
limitation, any of the foregoing referred to in Schedule 6, and (ii) the right
to obtain all renewals thereof.

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee, including, without limitation, those listed in Schedule 6, granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

 

3



--------------------------------------------------------------------------------

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

“Excluded Swap Obligation”: with respect to any Guarantor, (x) as it relates to
all or a portion of the Guarantee of such Guarantor, any Swap Obligation if, and
to the extent that, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guarantee of such Guarantor becomes effective with respect to such Swap
Obligation or (y) as it relates to all or a portion of the grant by such
Guarantor of a security interest, any Swap Obligation if, and to the extent
that, such Swap Obligation (or such security interest in respect thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
security interest of such Guarantor becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Foreign Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.

“Grantors”: as defined in the preamble hereto.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document,
or Priority Lien Debt Document, or any Specified Hedge Agreement or any
Specified Cash Management Agreement, to which such Guarantor is a party, in each
case whether on account of guarantee obligations, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Agents, the Collateral Trustee or
to the Secured Parties that are required to be paid by such Guarantor pursuant
to the terms of this Agreement, any other Loan Document or Priority Lien Debt
Document, any Specified Hedge Agreement or any Specified Cash Management
Agreement); provided, however, that Guarantor Obligations shall not include any
Excluded Swap Obligations.

“Guarantors”: the collective reference to each Grantor, including the Borrower.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under
United States, multinational or foreign laws or otherwise, including, without
limitation, Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks, Trademark Licenses, Trade Secrets and Trade Secret Licenses, and all
rights to sue at law or in equity for any past, present and future infringement
or other impairment thereof, including the right to receive all proceeds and
damages therefrom.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
any Group Member.

 

4



--------------------------------------------------------------------------------

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Stock.

“Issuers”: the collective reference to each issuer of any Investment Property.

“Material Contracts”: the contracts and agreements listed in Schedule 7, as the
same may be amended, supplemented or otherwise modified from time to time,
including, without limitation, (i) all rights of any Grantor to receive moneys
due and to become due to it thereunder or in connection therewith, (ii) all
rights of any Grantor to damages arising thereunder and (iii) all rights of any
Grantor to perform and to exercise all remedies thereunder, in each case for
which breach, nonperformance, cancellation or failure to renew would reasonably
be expected to have a Material Adverse Effect.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“Patents”: (i) all letters patent and certificates of invention of the
United States and any other country or any political subdivision thereof and all
applications for any of the foregoing (and all inventions claimed therein and
all improvements thereto) including, without limitation, any of the foregoing
referred to in Schedule 6, (ii) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof and
(iii) all rights to obtain any reissues or extensions of the foregoing.

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.

“Pledged Notes”: all promissory notes (if any) listed on Schedule 2, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided
that (i) in no event shall more than 66% of the total outstanding Foreign
Subsidiary Voting Stock and 100% of the total outstanding non-voting Capital
Stock of any Foreign Subsidiary be required to be pledged hereunder, and (ii) in
no event shall the Borrower be required to pledge hereunder any shares of
Capital Stock in SV Holdco, LLC, or in any publicly traded corporation (other
than any Subsidiary) where the value of such shares of such publicly traded
corporation does not exceed $10,000, and the value of all such shares for all
such corporations does not exceed $50,000 in the aggregate.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from any Investment Property, collections thereon or
distributions or payments with respect thereto.

 

5



--------------------------------------------------------------------------------

“Qualified ECP Guarantor”: in respect of any Swap Obligations, each Loan Party
that has total assets exceeding $10,000,000 at the time the relevant Guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivable”: any right to payment for goods or other property sold, leased,
licensed or otherwise disposed of or for services rendered, whether or not such
right is evidenced by an Instrument or Chattel Paper and whether or not it has
been earned by performance (including, without limitation, any Account).

“Registered Intellectual Property”: all registrations and applications for
registration of Trademarks, Patents and Copyrights.

“Required Debtholders”: at any time, holders of Priority Lien Debt Obligations
owed or holding more than 50% of the aggregate sum of, without duplication:
(a) the aggregate outstanding principal amount of Priority Lien Debt (including
the face amount of any outstanding letters of credit whether or not then
available or undrawn) and (b) the aggregate unfunded commitments to extend
credit that, when funded, would constitute Priority Lien Debt; provided,
however, that after (i) the termination or expiration of all commitments to
extend credit that would constitute Priority Lien Debt, (ii) the payment in full
in cash of the principal of and interest and premium (if any) on all Priority
Lien Debt (other than any undrawn letters of credit), (iii) the discharge or
cash collateralization (at the lower of (A) 105% of the aggregate undrawn amount
and (B) the percentage of the aggregate undrawn amount required for release of
Liens under the terms of the applicable Priority Lien Debt Documents) of all
outstanding letters of credit constituting Priority Lien Debt, and (iv) the
payment in full in cash of all other Priority Lien Debt Obligations other than
any Priority Lien Debt Obligations consisting of Hedging Obligations and Bank
Product Obligations, the term “Required Debtholders” will mean the holders of
more than 50% of the sum of the aggregate “settlement amount” (or similar term)
(as defined in the applicable Hedge Agreement relating to Priority Lien Debt
Obligations consisting of a Hedging Obligation) or, with respect to any such
Hedge Agreement that has been terminated in accordance with its terms, the
amount then due and payable (including any termination payments then due) under
such Hedge Agreement, under all Hedge Agreements relating to Priority Lien Debt
Obligations consisting of Hedging Obligations; provided that the “settlement
amount” (or similar term) as of the last Business Day of the month preceding any
date of determination shall be calculated by the appropriate swap counterparties
and reported to the Collateral Trustee upon request; provided, further, that any
Hedging Obligation with a “settlement amount” (or similar term) that is a
negative number shall be disregarded for purposes of all calculations required
by the term “Required Debtholders”. For purposes of this definition, (A) votes
will be determined in accordance with the provisions of Section 7.2 of the
Collateral Trust Agreement and (B) any Priority Lien Debt registered in the name
of, or owned or held by the Borrower, any other Grantor or any of their
respective Affiliates will be deemed not to be outstanding to the extent known
by the applicable Priority Lien Debt Representative or the Collateral Trustee.
For the purposes of this definition, “Hedge Agreement” shall have the meaning
set forth in the Collateral Trust Agreement.

“Secured Parties”: the collective reference to the Lenders, the Issuing Lenders,
the Qualified Counterparties, the Agents, the Collateral Trustee and all future
holders of Priority Lien Debt Obligations and each Priority Lien Debt
Representative.

“Securities Act”: the Securities Act of 1933, as amended.

 

6



--------------------------------------------------------------------------------

“Swap Obligation”: with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, domain
names, service marks, logos and other source or business identifiers, and all
goodwill associated therewith, now existing or hereafter adopted or acquired,
all registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including, without limitation, any of the foregoing
referred to in Schedule 6, and (ii) the right to obtain all renewals thereof.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.

“Trade Secrets”: all trade secrets and all other confidential or proprietary
information and know-how whether or not the foregoing has been reduced to a
writing or other tangible form, including all documents and things embodying,
incorporating, or referring in any way to the foregoing.

“Trade Secret Licenses”: any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right in or to Trade Secrets.

“Uncertificated Securities”: all “uncertificated securities” as defined in
Article 8 of the Uniform Commercial Code of the applicable jurisdiction.

“Vehicles”: all cars, trucks, tractors, trailers, vans, construction and earth
moving equipment and other motor vehicles and automotive equipment covered by a
certificate of title law of any state and all tires and other appurtenances to
any of the foregoing; provided, however, “Vehicles” shall not include any
aircraft, aircraft engine and parts, or any other appurtenances, accessions,
avionics, accessories, or other equipment and parts related thereto.

1.2. Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified. References to any Schedule shall mean such Schedule as
amended, supplemented or otherwise as modified from time to time.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

(d) Where the context requires, any affiliate of a Lender or an Agent which is
party to a Specified Hedge Agreement or Specified Cash Management Agreement
shall be deemed to be a “Lender” for purposes of this Agreement and such
affiliate shall only be required to be an affiliate of a Lender or an Agent at
the time the relevant Hedge Agreement or cash management agreement is entered
into in order for such Hedge Agreement or cash management agreement to be
eligible to be designated as a “Specified Hedge Agreement” or “Specified Cash
Management Agreement”, as applicable.

 

7



--------------------------------------------------------------------------------

SECTION 2. GUARANTEE

2.1. Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees, as primary obligor and not merely
as surety, to the Collateral Trustee, for the ratable benefit of the Secured
Parties and their respective successors, indorsees, transferees and assigns, the
prompt and complete payment and performance by the Borrower and the other Loan
Parties when due (whether at the stated maturity, by acceleration or otherwise)
of the Obligations.

(b) Anything herein or in any other Loan Document or other Priority Lien Debt
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Loan Documents and other Priority Lien
Debt Documents shall in no event exceed the amount which can be guaranteed by
such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of the Collateral Trustee hereunder.

(d) Each Guarantor agrees that the guarantee contained in this Section 2 shall
be construed as a continuing guarantee of payment and performance and not merely
of collectability.

(e) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Obligations and the obligations of each Guarantor under the
guarantee contained in this Section 2 shall have been satisfied by payment in
full, no Letter of Credit shall be outstanding and the Revolving Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement or other Priority Lien Debt Document the Borrower may be
free from any Borrower Obligations.

(f) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by any Agent, the Collateral
Trustee or any Lender or any other Secured Party from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Obligations or any payment received or
collected from such Guarantor in respect of the Obligations), remain liable for
the Obligations up to the maximum liability of such Guarantor hereunder until
the Obligations are paid in full, no Letter of Credit shall be outstanding and
the Revolving Commitments are terminated.

2.2. Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Agents, the Collateral Trustee and other Secured Parties,
and each Guarantor shall remain liable to the Agents, the Collateral Trustee and
other Secured Parties for the full amount guaranteed by such Guarantor
hereunder.

2.3. No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by any Priority Lien
Debt Representative or any Secured Party, no Guarantor shall be entitled to be
subrogated to any of the rights of any Priority Lien Debt

 

8



--------------------------------------------------------------------------------

Representative or any other Secured Party against the Borrower or any other
Guarantor or any collateral security or guarantee or right of offset held by any
Agent or any Party for the payment of the Obligations, nor shall any Guarantor
seek or be entitled to seek any contribution or reimbursement from the Borrower
or any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Priority Lien Debt Representatives and other
Secured Parties by the Borrower and the other Guarantors on account of the
Obligations are paid in full, no Letter of Credit shall be outstanding and the
Revolving Commitments are terminated. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Priority Lien Debt Representatives and other Secured
Parties, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Collateral Trustee in the
exact form received by such Guarantor (duly indorsed by such Guarantor to the
Collateral Trustee, if required), to be applied against the Obligations, whether
matured or unmatured, in such order as the Collateral Trustee may determine.

2.4. Amendments, etc. with respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by any Priority
Lien Debt Representative or other Secured Party may be rescinded by such
Priority Lien Debt Representative or such Secured Party and any of the
Obligations continued, and the Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Priority Lien Debt Representative or other
Secured Party, and the Credit Agreement and the other Loan Documents and
Priority Lien Debt Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Collateral Trustee (or the requisite holders of
Priority Lien Debt Obligations under the respective Priority Lien Debt
Documents, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by any
Priority Lien Debt Representative or other Secured Party for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Collateral Trustee nor any Secured Party shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto.

2.5. Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by any Priority Lien Debt Representative or
other Secured Party upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Section 2; and all dealings between the Borrower and any of the
Guarantors, on the one hand, and the Priority Lien Debt Representatives and
other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2. Each Guarantor waives diligence, presentment,
protest, marshaling, demand for payment, notice of dishonor and notice of
default or nonpayment to or upon the Borrower or any of the Guarantors with
respect to the Obligations. Each Guarantor understands and agrees that the
guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to, and hereby
waives all rights, claims and defenses that it might otherwise have (now or in
the future) with respect to, each of the following: (1) the validity or
enforceability of the Credit Agreement, any other Loan Document or Priority Lien
Debt Document, Specified Hedge Agreement or Specified Cash Management Agreement,
any of the Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Priority Lien Debt Representative or other Secured Party, (2) any defense,

 

9



--------------------------------------------------------------------------------

impairment, reduction, limitation, set-off or counterclaim (other than a defense
of payment or performance in full) which may at any time be available to or be
asserted by the Borrower or any other Person against any Priority Lien Debt
Representative or other Secured Party, (3) any failure or omission to assert or
enforce or agreement or election not to assert or enforce, delay in enforcement,
or the stay or enjoining, by order of court, by operation of law or otherwise,
of the exercise or enforcement of, any claim or demand or any right, power or
remedy with respect to the Obligations or any agreement relating thereto, or
with respect to any other guaranty of or security for the payment of the
Obligations, (4) any exercise of remedies with respect to any security for the
Obligations at such time and in such order and in such manner as the Collateral
Trustee and the Secured Parties may decide and whether or not such action
operates to impair or extinguish any right or remedy that any Guarantor would
otherwise have, and without limiting the generality of the foregoing or any
other provisions hereof, each Guarantor hereby expressly waives any and all
benefits which might otherwise be available to such Guarantor under applicable
law, including without limitation, California Civil Code Sections 2809, 2810,
2819, 2939, 2845, 2848, 2849, 2850, 2855, 2899 and 3433, or (5) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations, or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance. When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, any Priority Lien Debt
Representative or other Secured Party may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Borrower, any other Guarantor or any other Person or against
any collateral security or guarantee for the Obligations or any right of offset
with respect thereto, and any failure by any Priority Lien Debt Representative
or other Secured Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrower, any other Guarantor or
any other Person or to realize upon any such collateral security or guarantee or
to exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of any Agent or any Secured
Party against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

2.6. Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by any Priority Lien Debt Representative or other Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any other Guarantor, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower or any other Guarantor or any substantial part
of its property, or otherwise, all as though such payments had not been made.

2.7. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Collateral Trustee without set-off or counterclaim in Dollars at the
Funding Office specified in the Credit Agreement.

2.8. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guarantee in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.8 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.8, or otherwise
under this Guarantee, as it relates to such Loan Party, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 2.8 shall remain in

 

10



--------------------------------------------------------------------------------

full force and effect until all Obligations shall have been paid in full, no
Letter of Credit shall be outstanding and the Revolving Commitments are
terminated. Each Qualified ECP Guarantor intends that this Section 2.8
constitute, and this Section 2.8 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 3. GRANT OF SECURITY INTEREST

Each Grantor hereby assigns and transfers to the Collateral Trustee, and hereby
grants to the Collateral Trustee, for the ratable benefit of the Secured
Parties, a security interest in all of the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Contracts;

(d) all Deposit Accounts;

(e) all Documents (other than title documents with respect to Vehicles);

(f) all Equipment (other than Vehicles);

(g) all General Intangibles;

(h) all Instruments;

(i) all Intellectual Property;

(j) all Inventory;

(k) all Investment Property;

(l) all Letter-of-Credit Rights;

(m) all Commercial Tort Claims now or hereinafter described on Schedule 9

(n) all other personal property not otherwise described above (except for any
property specifically excluded from any clause in this section above, and any
property specifically excluded from any defined term used in any clause of this
section above);

(o) all books and records pertaining to the Collateral; and

(p) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

 

11



--------------------------------------------------------------------------------

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any property to the extent that such grant of a security interest is
prohibited by any Requirements of Law of a Governmental Authority, requires a
consent not obtained of any Governmental Authority pursuant to such Requirement
of Law, or is prohibited by, or constitutes a breach or default under or results
in the termination of or requires any consent not obtained under, the terms of
any contract, license, lease, mortgage, deed to secure debt, deed of trust,
security agreement or other agreement, instrument or other document evidencing,
giving rise to or encumbering such property or, in the case of any Investment
Property, Pledged Stock or Pledged Note, in each case of any Person that is not
a Subsidiary of the Borrower, any applicable shareholder or similar agreement,
except to the extent that such Requirement of Law or such terms in such
contract, license, lease, mortgage, deed to secure debt, deed of trust, security
agreement or other agreement, instrument or other document or shareholder or
similar agreement providing for such prohibition, breach, default or termination
or requiring such consent is ineffective under applicable law; provided,
however, that the exclusions referred to above shall not include any Proceeds of
any such property unless such proceeds would be excluded property under the
terms hereof. Further, notwithstanding anything herein to the contrary, in no
event shall the Collateral include or the security interest granted in this
Section 3 attach to (i) any interests of the Borrower in SV Holdco, LLC or
Diginext LLC, or (ii) any “intent-to-use” application for registration of a
Trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder and to induce the Qualified Counterparties to enter into the
Specified Hedge Agreements and the Specified Cash Management Agreements, and to
induce the other holders of Priority Lien Debt Obligations to make their
respective extensions of credit and financial accommodations to the Borrower
pursuant to the Priority Lien Debt Documents to which they are a party, each
Grantor hereby represents and warrants to each Secured Party as of the date
hereof that:

4.1. Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Section 4 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents, the Specified Hedge
Agreements or the Specified Cash Management Agreements to which such Guarantor
is a party, each of which is hereby incorporated herein by reference, are true
and correct, and each Agent, the Collateral Trustee and each Secured Party shall
be entitled to rely on each of them as if they were fully set forth herein,
provided that each reference in each such representation and warranty to the
Borrower’s knowledge shall, for the purposes of this Section 4.1, be deemed to
be a reference to such Guarantor’s knowledge.

4.2. Title; No Other Liens. Except for the security interest granted to the
Collateral Trustee for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement and Liens which will be terminated as of the Closing Date, such
Grantor owns each item of the Collateral free and clear of any and all Liens or
claims of others. No financing statement or other public notice with respect to
all or any part of the Collateral is on file or of record in any public office,
except such as have been filed in favor of the Collateral Trustee, for the
ratable benefit of the Secured Parties, pursuant to this Agreement or as are
permitted by the Credit Agreement, and financing statements, mortgages, deeds of
trust, deeds to secure debt and other

 

12



--------------------------------------------------------------------------------

documents and instruments filed of record that evidence Liens that are being
terminated in accordance with the requirements of the Credit Agreement. For the
avoidance of doubt, it is understood and agreed that any Grantor may, as part of
its business, grant licenses to third parties to use Intellectual Property owned
or developed by a Grantor. For purposes of this Agreement and the other Loan
Documents, such licensing activity shall not constitute a “Lien” on such
Intellectual Property. The Collateral Trustee and each of the Secured Parties
acknowledges that any such licenses may be exclusive to the applicable
licensees, and such exclusivity provisions may limit the ability of the
Collateral Trustee to utilize, sell, lease or transfer the related Intellectual
Property pursuant hereto.

4.3. Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
such Schedule, have been delivered to the Collateral Trustee in completed and
duly executed form) will constitute valid perfected security interests in favor
of the Collateral Trustee, for the ratable benefit of the Secured Parties, in
all Collateral in which a security interest can be perfected by making such
filings or taking such other actions described in Schedule 3, as collateral
security for each Grantor’s Obligations, enforceable in accordance with the
terms hereof against all creditors of such Grantor and any Persons purporting to
purchase any such Collateral from such Grantor and (b) are prior to all other
Liens on the Collateral in existence on the date hereof except for
(i) unrecorded Liens permitted by the Credit Agreement which have priority over
the Liens on the Collateral by operation of law and (ii) Liens permitted to
exist on the Collateral pursuant to the Credit Agreement.

4.4. No Consent or Authorization. No consent, authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for either (i) the pledge or grant by any Grantor of the Liens in the
Collateral in favor of the Collateral Trustee for the benefit of the Secured
Parties hereunder or (ii) the exercise by the Collateral Trustee of any rights
or remedies in respect of any Collateral, except (A) for the filings specified
on Schedule 3 and (B) as may be required, in connection with the disposition of
any Investment Property, by laws generally affecting the offering and sale of
securities.

4.5. Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s full legal name, type of organization, jurisdiction of
organization, identification number from the jurisdiction of organization (if
any), and the location of such Grantor’s chief executive office or sole place of
business or principal residence, as the case may be, are specified on Schedule
4. Such Grantor has furnished to the Collateral Trustee a certified charter,
certificate of incorporation or other organization document and long-form good
standing certificate from its state of incorporation or other organization as of
a date which is recent to the date hereof.

4.6. Inventory and Equipment. On the date hereof, the Inventory and the
Equipment (other than mobile goods) are kept at the locations listed on
Schedule 5.

4.7. Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.8. Investment Property. (a) The shares of Pledged Stock described on Schedule
2 pledged by such Grantor hereunder constitute (i) all of the issued and
outstanding shares of all classes of the Capital Stock of each Issuer owned by
such Grantor or (ii) in the case of any Foreign Subsidiary Capital Stock owned
by such Grantor, 66% of the outstanding Foreign Subsidiary Voting Stock and 100%
of the total outstanding non-voting Capital Stock of each relevant Issuer.

(b) All of the shares of the Pledged Stock described on Schedule 2 have been
duly and validly issued and are fully paid and non-assessable.

 

13



--------------------------------------------------------------------------------

(c) No consent of any Person including any other general or limited partner, any
other member of a limited liability company, any other shareholder or any other
trust beneficiary is necessary in connection with the creation, perfection or
first priority status of the security interest of the Collateral Trustee in any
Pledged Stock described on Schedule 2 or the exercise by the Collateral Trustee
of the voting or other rights provided for in this Agreement or the exercise of
remedies in respect thereof except such as have been obtained.

(d) All of the Pledged Stock described on Schedule 2 constituting Capital Stock
in a limited liability company or a partnership (if any) are not or do not
represent interests that by their terms provide that they are securities
governed by the Uniform Commercial Code of an applicable jurisdiction.

(e) Each of the Pledged Notes described on Schedule 2 constitutes the legal,
valid and binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

(f) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement or as otherwise provided in
Section 4.3.

4.9. Receivables. (a) No amount payable to such Grantor under or in connection
with any Receivable is evidenced by any Instrument or Chattel Paper which has
not been delivered to the Collateral Trustee, to the extent required by
Section 5.2.

(b) None of the obligors on any Receivables in excess of $100,000 is a
Governmental Authority.

(c) The amounts represented by such Grantor to the Lenders from time to time as
owing to such Grantor in respect of the Receivables will at such times be
accurate in all material respects.

4.10. Material Contracts. (a) No consent of any party (other than such Grantor)
to any Material Contract (other than any such consent required to effectuate the
assignment of such agreement to any third party or to the Collateral Trustee
upon the exercise of the Collateral Trustee’s rights following an Event of
Default) is required, or purports to be required, in connection with the
execution, delivery and performance of this Agreement, except as has been
obtained or as set forth on Schedule 7.

(b) Each Material Contract is in full force and effect as of the date hereof and
constitutes a valid and legally enforceable obligation of the parties thereto,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

(c) No consent or authorization of, filing with or other act by or in respect of
any Governmental Authority is required in connection with the execution,
delivery, performance, validity or enforceability of any of the Material
Contracts by any party thereto, other than those which have been duly obtained,
made or performed, are in full force and effect and do not subject the scope of
any such Material Contract to any material adverse limitation, either specific
or general in nature.

 

14



--------------------------------------------------------------------------------

(d) Neither such Grantor nor (to the best of such Grantor’s knowledge) any of
the other parties to the Material Contracts is in default in any material
respect in the performance or observance of any of the terms thereof as of the
date hereof.

(e) The right, title and interest of such Grantor in, to and under the Material
Contracts are not subject to any defenses, offsets, counterclaims or claims as
of the date hereof.

(f) Such Grantor has delivered to the Collateral Trustee a complete and correct
copy of each Material Contract as in effect on the date hereof, including all
amendments, supplements and other modifications thereto, except as set forth on
Schedule 7.

(g) No amount payable to such Grantor under or in connection with any Material
Contract is evidenced by any Instrument or Chattel Paper which has not been
delivered to the Collateral Trustee, to the extent required by Section 5.2.

(h) None of the parties to any Material Contract is a Governmental Authority.

(i) Schedule 7 is a complete and correct list of all contracts and agreements to
which such Grantor is a party (other than the Priority Lien Debt Documents) for
which breach, nonperformance, cancellation or failure to renew could reasonably
be expected to have a Material Adverse Effect.

4.11. Intellectual Property. (a) Schedule 6 lists all Registered Intellectual
Property owned by such Grantor in its own name on the date hereof, which is
valid, subsisting and unexpired, and all registered Copyrights exclusively
licensed to such Grantor as of the date hereof.

(b) Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property owned or exclusively licensed by such Grantor is the
subject of any licensing or franchise agreement pursuant to which such Grantor
is the licensor or franchisor.

(c) As of the date hereof, no holding, decision or judgment has been rendered by
any Governmental Authority which would limit, cancel or question in any respect
the validity, enforceability, ownership or use of, or such Grantor’s rights in,
any Intellectual Property owned by it or, to such Grantor’s knowledge, any other
Intellectual Property licensed or used by it, and such Grantor knows of no valid
basis for same, in any case that could reasonably be expected to have a Material
Adverse Effect.

4.12. Commercial Tort Claims. On the date hereof, no Grantor has rights in any
Commercial Tort Claim with a reasonably estimated value in excess of $250,000 in
the aggregate for all Grantors, except as set forth on Schedule 9.

4.13. Deposit Accounts, Certificated Securities. Schedule 10 sets forth, as of
the date hereof, the Borrower’s principal concentration deposit account(s) as
described in Section 6.12 of the Credit Agreement, and indicates the bank or
intermediary at which such account is held and the account number. Each Grantor
has taken all actions necessary, including without limitation those specified in
Schedule 3 and Section 5.2 to establish the Collateral Trustee’s Control, in
form and substance reasonably satisfactory to the Collateral Trustee, over any
portion of the Investment Property constituting Certificated Securities and
establish the Collateral Trustee’s Control, in form and substance reasonably
satisfactory to the Collateral Trustee, over the Deposit Account described in
the first sentence of this Section 4.13 or any other principal concentration
deposit account maintained by the Borrower.

4.14. Letter-of-Credit Rights. On the date hereof, no Grantor has rights in any
Letter-of-Credit Right with a value in excess of $250,000 in the aggregate for
all Grantors, except as set forth on Schedule 11.

 

15



--------------------------------------------------------------------------------

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Collateral Trustee and the Secured
Parties that, from and after the date of this Agreement until the Obligations
shall have been paid in full, no Letter of Credit shall be outstanding and the
Revolving Commitments shall have terminated:

5.1. Covenants in Credit Agreement. In the case of each Guarantor, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Guarantor or any of its Subsidiaries.

5.2. Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be promptly delivered
to the Collateral Trustee, duly indorsed in a manner satisfactory to the
Collateral Trustee, to be held as Collateral pursuant to this Agreement;
provided that the Grantors shall not be obligated to deliver to the Collateral
Trustee any Instruments or Chattel Paper held by any Grantor at any time to the
extent that the aggregate face amount of all such Instruments and Chattel Paper
held by all Grantors at such time does not exceed $500,000.

5.3. Maintenance of Insurance. (a) Such Grantor will maintain, with financially
sound and reputable companies, insurance policies (i) insuring the Inventory and
Equipment against loss by fire, explosion, theft and such other casualties as
may be customarily maintained under similar circumstances by Persons of
established reputation engaged in similar businesses and (ii) insuring such
Grantor, the Collateral Trustee and the Secured Parties against liability for
personal injury and property damage relating to such Inventory and Equipment,
such policies to be in such form and amounts (subject to reasonable
self-insurance levels and deductibles) and having such coverage as may be
customarily maintained under similar circumstances by Persons of established
reputation engaged in similar businesses.

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Collateral Trustee of written notice
thereof and (ii) name the Collateral Trustee as insured party or loss payee.

(c) The Borrower shall deliver to the Collateral Trustee and each Priority Lien
Debt Representative a report of a reputable insurance broker with respect to
such insurance substantially concurrently with the delivery by the Borrower to
the Collateral Trustee of its audited financial statements for each fiscal year
and such supplemental reports with respect thereto as the Collateral Trustee may
from time to time reasonably request.

5.4. Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all material
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
charge need be paid if the amount

 

16



--------------------------------------------------------------------------------

or validity thereof is currently being contested in good faith by appropriate
proceedings, reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor and such proceedings could not reasonably
be expected to result in the sale, forfeiture or loss of any material portion of
the Collateral or any interest therein.

5.5. Maintenance of Perfected Security Interest; Further Documentation (a) Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in
Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to dispose of the Collateral.

(b) Such Grantor will furnish to the Collateral Trustee and each Priority Lien
Debt Representative from time to time statements and schedules further
identifying and describing the assets and property of such Grantor and such
other reports in connection therewith as the Collateral Trustee may reasonably
request, all in reasonable detail.

(c) At any time and from time to time, and at the sole expense of such Grantor,
such Grantor will promptly and duly authorize, execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as the Collateral Trustee or an Act of Required Debtholders may reasonably
request in writing for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including,
without limitation, (1) the filing of any financing or continuation statements
under the Uniform Commercial Code (or other similar laws) in effect in any
appropriate jurisdiction with respect to the security interests created hereby,
(2) without limiting the effects of Section 5.2, in the case of Investment
Property in excess of $500,000 and any Deposit Account that constitutes such
Grantor’s principal “concentration account,” taking any actions necessary to
enable the Collateral Trustee to obtain Control with respect thereto, and (3) in
the case of Letter of Credit Rights, requesting the consent of the issuer of the
related letter of credit to the assignment of the proceeds thereof to the
Collateral Trustee so as to enable the Collateral Trustee to obtain Control with
respect thereto.

5.6. Changes in Name, etc. Such Grantor will not, except upon 15 days’ prior
written notice to the Collateral Trustee and delivery to the Collateral Trustee
of all duly authorized, and where required, additional executed financing
statements and other documents reasonably requested by the Collateral Trustee to
maintain the validity, perfection and priority of the security interests
provided for herein:

(a) change its jurisdiction of organization; or

(b) change its name, identity, corporate structure or chief executive office.

5.7. Notices. Such Grantor will advise the Collateral Trustee and the Priority
Lien Debt Representatives promptly, in reasonable detail, of:

(a) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Collateral Trustee to exercise any of its remedies
hereunder; and

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

5.8. Investment Property. (a) If such Grantor shall become entitled to receive
or shall receive any certificate (including, without limitation, any certificate
representing a stock dividend or a

 

17



--------------------------------------------------------------------------------

distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the Capital Stock of any Issuer, whether in addition to,
in substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Grantor shall accept the
same as the agent of the Collateral Trustee and the Secured Parties, hold the
same in trust for the Collateral Trustee and the Secured Parties and promptly
deliver the same forthwith to the Collateral Trustee in the exact form received,
duly indorsed by such Grantor to the Collateral Trustee, together with an
undated transfer power covering such certificate duly executed in blank by such
Grantor and with signature guaranteed, to be held by the Collateral Trustee,
subject to the terms hereof, as additional collateral security for the
Obligations. Any sums paid upon or in respect of the Investment Property upon
the liquidation or dissolution of any Issuer shall be paid over to the
Collateral Trustee to be held by it hereunder as additional collateral security
for the Obligations, and in case any distribution of capital shall be made on or
in respect of the Investment Property or any property shall be distributed upon
or with respect to the Investment Property pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Collateral Trustee, be delivered to
the Collateral Trustee to be held by it hereunder as additional collateral
security for the Obligations. If any sums of money or property so paid or
distributed in respect of the Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Collateral Trustee, hold such money or property in trust for the Secured
Parties, segregated from other funds of such Grantor, as additional collateral
security for the Obligations. Notwithstanding the foregoing, the Grantors shall
not be required to pay over to the Collateral Trustee or deliver to the
Collateral Trustee as Collateral any proceeds of any liquidation or dissolution
of any Issuer, or any distribution of capital or property in respect of any
Investment Property, to the extent that (i) such liquidation, dissolution,
payment or distribution is permitted by the Priority Lien Debt Documents and
(ii) the proceeds thereof are used or applied in accordance with the terms of
the Priority Lien Debt Documents including any prepayment required thereby.

(b) Without the prior written consent of the Collateral Trustee, such Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any Capital Stock of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any Capital
Stock of any nature of any Issuer, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Investment
Property or Proceeds thereof (except pursuant to a transaction expressly
permitted by the Priority Lien Debt Documents), (iii) create, incur or permit to
exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Investment Property or Proceeds thereof, or any interest therein,
except for the security interests created by this Agreement or (iv) enter into
any agreement or undertaking restricting the right or ability of such Grantor or
the Collateral Trustee to sell, assign or transfer any of the Investment
Property or Proceeds thereof, except in each case as permitted under the terms
of the Priority Lien Debt Documents.

(c) Without the prior written consent of the Collateral Trustee, such Grantor
will not cause or permit any Issuer of any Pledged Stock constituting Capital
Stock in a limited liability company or limited partnership (if any) which are
not securities (for purposes of the UCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Stock constituting Capital Stock
in a limited liability company or limited partnership to be treated as
securities for purposes of the UCC; provided, however, that notwithstanding the
foregoing, if such Issuer takes any such action in violation of the foregoing,
(i) such Grantor shall cause the interest in such limited liability company or
limited partnership to be certificated and shall deliver such certificate to the
Administrative Agent, pursuant to Section 5.8(a) and (ii) such Grantor shall
fulfill all other requirements under Section 5.8 applicable in respect thereof.

(d) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Collateral Trustee promptly in writing
of the occurrence of any of the events described in Section 5.8(a) with respect
to the Investment Property issued by it and (iii) the terms of Sections 6.3(d)
and 6.7 shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it pursuant to Section 6.3(d) or 6.7 with respect to the
Investment Property issued by it.

 

18



--------------------------------------------------------------------------------

5.9. Material Contracts. (a) Such Grantor will perform and comply with all its
obligations under the Material Contracts, where failure to so perform and comply
would reasonably be expected to have a Material Adverse Effect.

(b) Such Grantor will not amend, modify, terminate or waive any provision of any
Material Contract in any manner which could reasonably be expected to materially
adversely affect the value of such Material Contract as Collateral.

(c) Such Grantor will use commercially reasonable efforts to cause the other
party to perform its material obligations under each such Material Contract
(other than any right of termination).

(d) Such Grantor will promptly deliver to the Collateral Trustee a copy of each
material demand, notice or document received by it relating in any way to any
Material Contract that questions the validity or enforceability of such Material
Contract.

5.10. Intellectual Property. (a) Such Grantor (either itself or through
licensees) will (i) continue to use each Trademark on each and every trademark
class of goods and services applicable to its current business in order to
maintain such Trademark in full force free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such Trademark, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of such Trademark unless the Collateral Trustee, for
the ratable benefit of the Secured Parties, shall obtain a perfected security
interest in such mark pursuant to this Agreement, and (v) not (and not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark may become invalidated or impaired in any way, except
in any such case where the failure to comply with any of the foregoing clauses
(i) through (v) would not reasonably be expected to have a Material Adverse
Effect.

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent may become forfeited, abandoned or
dedicated to the public, except in any such case where the failure to comply
with the foregoing would not reasonably be expected to have a Material Adverse
Effect.

(c) Such Grantor (either itself or through licensees) will not (and will not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby (i) any Copyrights may become invalidated or otherwise
impaired, or (ii) any Copyright may fall into the public domain, except in any
such case where the failure to comply with any of the foregoing clauses (i) or
(ii) would not reasonably be expected to have a Material Adverse Effect.

(d) Such Grantor will not infringe the intellectual property rights of any other
Person, except in any such case where the failure to comply with the foregoing
would not reasonably be expected to have a Material Adverse Effect.

 

19



--------------------------------------------------------------------------------

(e) Such Grantor will notify the Collateral Trustee and the Priority Lien Debt
Representatives in writing promptly if it knows, or has reason to know, that any
application or registration relating to any Intellectual Property having
material economic value may become forfeited, abandoned or dedicated to the
public, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any similar office, court or tribunal in any country)
regarding such Grantor’s rights in, or the validity, enforceability, ownership
or use of, any Intellectual Property having material economic value, including
such Grantor’s right to register the same or to own and maintain the same.

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall (i) acquire, become the exclusive licensee of, or
file an application for the registration of any Intellectual Property with the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency in any other country or any political subdivision
thereof, or (ii) file a statement of use or amendment to allege use with respect
to any intent-to-use Trademark application, such Grantor shall report any filing
in respect thereof to the Collateral Trustee at the time specified in
Section 6.2(b) of the Credit Agreement. Such Grantor shall execute and deliver,
and have recorded, any and all agreements, instruments, documents, and papers as
necessary to evidence the Collateral Trustee’s security interest in any
Copyright, Patent or Trademark applications, registrations and exclusive inbound
licenses, and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby.

(g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the Intellectual Property having material economic
value, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.

(h) If any Grantor has knowledge that any Intellectual Property having material
economic value is infringed, misappropriated or diluted by a third party, such
Grantor shall (i) take such actions as such Grantor shall reasonably deem
appropriate under the circumstances to protect such Intellectual Property and
(ii) promptly notify the Collateral Trustee after it learns thereof and sue for
infringement, misappropriation or dilution, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation or dilution.

5.11. Aircraft. Within nine (9) months of the Closing Date (or such later date
as may be agreed by the Administrative Agent in its sole discretion), the
Collateral Trustee shall have received in respect of any aircraft owned by any
Grantor security documents granting a Lien on such aircraft (and related
property) to the Collateral Trustee for the ratable benefit of the Secured
Parties and such Grantor shall take such other action as may be necessary, or,
as reasonably determined by the Administrative Agent, desirable to perfect the
Collateral Trustee’s first priority security interest in such aircraft (and
related property), it being acknowledged and agreed that each of the Collateral
Trustee and the Administrative Agent is expressly authorized to unilaterally
exercise or cause to be exercised any and all rights of a secured party
permitted to be exercised unilaterally hereunder or under applicable law,
including the filing of UCC financing statements (or amendments thereto) in
respect of any such aircraft (and related property).

5.1.

5.2.

 

20



--------------------------------------------------------------------------------

5.3.

5.4.

5.5.

5.6.

5.7.

5.8.

5.9.

5.10.

5.11.

5.12. Obligation to Update.

(a) Within 30 days after the date of any additional Commercial Tort Claims with
a reasonably estimated value in excess of $250,000 in the aggregate for all
Grantors arising since Schedule 9 was last delivered, such Grantor shall provide
the Collateral Trustee with an amended or supplemented Schedule 9 to reflect
such additional Commercial Tort Claims.

(b) Within 30 days after the date of acquiring any principal concentration
deposit account since Schedule 10 was last delivered, Borrower shall provide the
Collateral Trustee with an amended or supplemented Schedule 10 to reflect such
additional Deposit Account.

(c) Within 30 days after the date of obtaining rights in any Letter-of-Credit
Rights with a value in excess of $250,000 in the aggregate for all Grantors,
such Grantor shall provide the Collateral Trustee with an amended or
supplemented Schedule 11 to reflect such additional Letter-of-Credit Rights.

SECTION 6. REMEDIAL PROVISIONS

6.1. Certain Matters Relating to Receivables. (a) The Collateral Trustee shall
have the right, at any time after the occurrence and during the continuance of
an Event of Default, to make test verifications of the Receivables in any manner
and through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Collateral Trustee may
require in connection with such test verifications. At any time and from time to
time, at any time after the occurrence and during the continuance of an Event of
Default, upon the Collateral Trustee’s request (acting upon the written
direction of the Priority Lien Debt Representative and/or the Secured Parties)
and at the expense of the relevant Grantor, such Grantor shall cause independent
public accountants or others satisfactory to the Collateral Trustee to furnish
to the Collateral Trustee reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.

(b) After the occurrence and during the continuance of an Event of Default, each
Grantor shall collect such Grantor’s Receivables, subject to the Collateral
Trustee’s direction and control, and the Collateral Trustee shall (acting upon
the written direction of the Priority Lien Debt Representative and/or the
Secured Parties) curtail or terminate said authority at any time. After the
occurrence and

 

21



--------------------------------------------------------------------------------

during the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall, not later than 10 calendar days after the
occurrence of such Event of Default, be deposited by such Grantor in the exact
form received, duly indorsed by such Grantor to the Collateral Trustee if
required, in a Collateral Account maintained under the sole dominion and control
of the Collateral Trustee, subject to withdrawal by the Collateral Trustee for
the account of the Secured Parties only as provided in Section 6.7, and
(ii) until so turned over, shall be held by such Grantor in trust for the
Collateral Trustee and the Secured Parties, segregated from other funds of such
Grantor. Each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.

(c) At any time after the occurrence and during the continuance of an Event of
Default, at the Collateral Trustee’s request (acting upon the written direction
of the Priority Lien Debt Representative and/or the Secured Parties), each
Grantor shall deliver to the Collateral Trustee all original and other documents
evidencing, and relating to, the agreements and transactions which gave rise to
the Receivables, including, without limitation, all original orders, invoices
and shipping receipts.

6.2. Communications with Obligors; Grantors Remain Liable. (a) The Collateral
Trustee in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables and parties to the Material Contracts to verify
with them to the Collateral Trustee’s satisfaction the existence, amount and
terms of any Receivables or Material Contracts.

(b) Upon request by the Collateral Trustee (acting upon the written direction of
the Priority Lien Debt Representative and/or the Secured Parties), at any time
after the occurrence and during the continuance of an Event of Default, each
Grantor shall notify obligors on the Receivables and parties to the Material
Contracts that the Receivables and the Material Contracts have been assigned as
collateral to the Collateral Trustee for the ratable benefit of the Secured
Parties and that payments in respect thereof shall be made directly to the
Collateral Trustee.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables and Material Contracts to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. No Secured Party shall have any obligation or liability under any
Receivable (or any agreement giving rise thereto) or Material Contract by reason
of or arising out of this Agreement or the receipt by any Secured Party of any
payment relating thereto, nor shall any Secured Party be obligated in any manner
to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Material Contract, to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

6.3. Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Collateral Trustee shall (acting upon the written direction
of the Priority Lien Debt Representative and/or the Secured Parties) have given
notice to the Borrower that the rights of the Grantors under this Section 6.3(a)
are being suspended, each Grantor shall be permitted to receive all cash
dividends paid in respect of the Pledged Stock and all payments made in respect
of the Pledged Notes, in each case paid in the normal course of business of the
relevant Issuer and consistent with past practice, to the extent permitted in
the Priority Lien Debt Documents, and to exercise all voting and corporate or
other organizational rights with respect to the Investment Property; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which, in the Collateral

 

22



--------------------------------------------------------------------------------

Trustee’s reasonable judgment, would impair the Collateral or which would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Priority Lien Debt Document.

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Trustee shall have notified the Borrower of the suspension of the
rights of the Grantors under Section 6.3(a) above, then all rights of any
Grantor to dividends, interest, principal or other distributions that such
Grantor is authorized to receive and all rights of any Grantor to exercise the
voting and consensual rights and powers it is entitled to exercise, in each case
pursuant Section 6.3(a) shall cease, and all such rights shall thereupon become
vested in the Collateral Trustee, including, without limitation, (i) the
Collateral Trustee shall have the sole and exclusive right and authority to
receive any and all dividends, payments or other Proceeds paid in respect of the
Investment Property and make application thereof to the Obligations in the order
set forth in Section 6.7, and (ii) at the election of the Collateral Trustee any
or all of the Investment Property shall be registered in the name of the
Collateral Trustee or its nominee, and (iii) the Collateral Trustee or its
nominee shall have the sole and exclusive right and power to exercise (1) all
voting, corporate and other rights pertaining to such Investment Property at any
meeting of shareholders, members or partners of the relevant Issuer or Issuers
or otherwise and (2) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Collateral Trustee of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Trustee may determine), all without liability
except to account for property actually received by it, but the Collateral
Trustee shall have no duty to any Grantor to exercise any such right, privilege
or option and shall not be responsible for any failure to do so or delay in so
doing.

(c) In order to permit the Collateral Trustee to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, in each case after the occurrence and during the continuation of an
Event of Default, (i) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Trustee all such proxies,
dividend payment orders and other instruments as the Collateral Trustee may from
time to time reasonably request (acting upon the written direction of the
Priority Lien Debt Representative and/or the Secured Parties) and (ii) without
limiting the effect of clause (i) above, such Grantor hereby grants to the
Collateral Trustee an irrevocable proxy to vote all or any part of the
Investment Property and to exercise all other rights, powers, privileges and
remedies to which a holder of the Investment Property would be entitled
(including giving or withholding written consents of shareholders, partners or
members, as the case may be, calling special meetings of shareholders, partners
or members, as the case may be, and voting at such meetings), which proxy shall
be effective, automatically and without the necessity of any action (including
any transfer of any Investment Property on the record books of the Issuer
thereof) by any other Person (including the Issuer of such Investment Property
or any officer, manager or agent thereof) during the continuance of an Event of
Default and which proxy shall only terminate upon the payment in full of the
Obligations.

(d) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Collateral Trustee in writing that (1) states that an
Event of Default has occurred and is continuing and (2) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Collateral Trustee.

 

23



--------------------------------------------------------------------------------

6.4. Grant of Intellectual Property License. For the purpose of enabling the
Collateral Trustee, during the continuance of an Event of Default, to exercise
rights and remedies under Section 6 hereof at such time as the Collateral
Trustee shall be lawfully entitled to exercise such rights and remedies, and for
no other purpose, each Grantor hereby grants to the Collateral Trustee, to the
extent assignable, an irrevocable, non-exclusive license (exercisable without
payment of royalty or other compensation to such Grantor), subject, in the case
of Trademarks, to sufficient rights to quality control and inspection in favor
of such Grantor to avoid the risk of invalidation of such Trademarks, to use,
assign, license or sublicense any of the Intellectual Property now owned or
hereafter acquired, developed or created by such Grantor, wherever the same may
be located. Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout hereof.

6.5. Proceeds to be Turned Over to Collateral Trustee. In addition to the rights
of the Collateral Trustee and the Secured Parties specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing, all Proceeds received by any Grantor consisting of cash, checks,
other near cash items and other Instruments shall be held by such Grantor in
trust for the Collateral Trustee and the Secured Parties, segregated from other
funds of such Grantor, and shall, forthwith upon receipt by such Grantor, be
promptly turned over to the Collateral Trustee in the exact form received by
such Grantor (duly indorsed by such Grantor to the Collateral Trustee, if
required). All Proceeds received by the Collateral Trustee hereunder shall be
held by the Collateral Trustee in a Collateral Account maintained under its sole
dominion and control. All Proceeds while held by the Collateral Trustee in a
Collateral Account (or by such Grantor in trust for the Collateral Trustee and
the Secured Parties) shall continue to be held as collateral security for all
the Obligations and shall not constitute payment thereof until applied as
provided in Section 6.6.

6.6. Application of Proceeds. Subject to the Collateral Trust Agreement (if
still in effect), at such intervals as may be agreed upon by the Borrower and
the Collateral Trustee, or, if an Event of Default shall have occurred and be
continuing, at any time at the Collateral Trustee’s election, the Collateral
Trustee may apply all or any part of Proceeds constituting Collateral, whether
or not held in any Collateral Account, and any proceeds of the guarantee set
forth in Section 2, in payment of the Obligations in the following order:

First, to pay incurred and unpaid fees and expenses of the Collateral Trustee
and the Priority Lien Debt Representatives under the Priority Lien Debt
Documents;

Second, to the Collateral Trustee, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

Third, to the Collateral Trustee, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

Fourth, any balance of such Proceeds remaining after the Obligations shall have
been paid in full, no Letters of Credit (other than those that have been cash
collateralized or otherwise secured by a collateral arrangement reasonably
satisfactory to the Issuing Lenders) shall be outstanding and the Revolving
Commitments shall have terminated shall be paid over to the Borrower or to
whomsoever may be lawfully entitled to receive the same.

 

24



--------------------------------------------------------------------------------

6.7. Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Trustee, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Collateral Trustee, without demand of performance or other
demand, defense, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below) to or upon any Grantor or
any other Person (all and each of which demands, defenses, presentments,
protests, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, license,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of the Collateral Trustee or any Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Collateral Trustee until the sale price is paid by the
purchaser(s) thereof, but the Collateral Trustee shall not incur any liability
in case any such purchaser(s) shall fail to take up and pay for the Collateral
so sold and, in case of any such failure, such Collateral may be sold again upon
like notice. Any Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold or to become the
licensor of all or any such Collateral, free of any right or equity of
redemption, stay, valuation or appraisal on the part of any Grantor, which right
or equity is hereby waived and released. For purposes of bidding and making
settlement or payment of the purchase price for all or a portion of the
Collateral sold at any such sale, the Collateral Trustee, on behalf of the
Secured Parties, shall be entitled to credit bid and use and apply the
Obligations (or any portion thereof) as a credit on account of the purchase
price for any Collateral payable by the Collateral Trustee at such same, such
amount to be apportioned ratably to the Obligations of the Secured Parties in
accordance with their pro rata share of such Obligations. Each Grantor hereby
waives, to the extent permitted by law, any claims against the Collateral
Trustee or any Secured Party arising by reason of the fact that the price at
which any Collateral may have been sold at a private sale was less than the
price which might have been obtained at a public sale, even if the Collateral
Trustee accepts the first offer received and does not offer such Collateral to
more than one offeree; provided that the foregoing waiver shall not affect the
obligations of the parties to exercise remedies under this Agreement in a
commercially reasonable manner in accordance with applicable law. Each purchaser
at any such sale shall hold the property sold absolutely free from any claim or
right on the part of any Grantor, and each Grantor hereby waives, to the extent
permitted by applicable law, all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. Grantor further agrees, at the
Collateral Trustee’s request and at such Grantor’s expense, (i) to assemble the
Collateral and make it available to the Collateral Trustee at places which the
Collateral Trustee shall reasonably select, whether at such Grantor’s premises
or elsewhere and (ii) to permit the Collateral Trustee to occupy any premises
owned or, to the extent lawful and permitted, leased by any of the Grantors
where the Collateral or any part thereof is assembled or located for a
reasonable period and without any obligation to pay rent to any Grantor in order
to effectuate its rights and remedies hereunder or under law, without obligation
to such Grantor in respect of such occupation; (iii) prior to the disposition of
the Collateral, the Collateral Trustee shall have the right to store, process,
repair or recondition the Collateral or otherwise prepare the Collateral for
disposition in any manner to the extent the Collateral Trustee deems
appropriate. The Collateral Trustee shall apply the net proceeds of any action
taken by it pursuant to this Section 6.7, after deducting all reasonable costs
and expenses of every

 

25



--------------------------------------------------------------------------------

kind incurred in connection therewith or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of the Collateral Trustee and the Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations, in accordance with Section 6.6, and only
after such application and after the payment by the Collateral Trustee of any
other amount required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the New York UCC, need the Collateral Trustee account for
the surplus, if any, to any Grantor. To the extent permitted by applicable law,
each Grantor waives all claims, damages and demands it may acquire against the
Collateral Trustee or any Secured Party arising out of the exercise by them of
any rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before a public sale or the time after which
any private sale is to be made. The Collateral Trustee shall not be obligated to
make any sale of any Collateral regardless of notice of sale having been given.
The Collateral Trustee may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefore, and such Sale may,
without further notice, be made at the time and place to which it was so
adjourned. The Collateral Trustee shall have no obligation to marshal any of the
Collateral.

6.8. Registration Rights. (a) If the Collateral Trustee shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to
Section 6.7, and if in the opinion of the Collateral Trustee it is necessary or
advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Collateral Trustee, necessary or advisable to register the
Pledged Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Collateral Trustee, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to cause such Issuer to
comply with the provisions of the securities or “Blue Sky” laws of any and all
applicable jurisdictions and to make available to its security holders, as soon
as practicable, an earnings statement (which need not be audited) which will
satisfy the provisions of Section 11(a) of the Securities Act.

(b) Each Grantor recognizes that the Collateral Trustee may be unable to effect
a public sale of any or all the Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Collateral Trustee shall be under
no obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.8 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.9 will

 

26



--------------------------------------------------------------------------------

cause irreparable injury to the Secured Parties, that the Secured Parties have
no adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.8 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.

6.9. Subordination. Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Collateral Trustee, all Indebtedness owing by it to any Subsidiary of the
Borrower shall be fully subordinated to the indefeasible payment in full in cash
of such Grantor’s Obligations.

6.10. Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Collateral Trustee or any Secured Party to collect such deficiency.

SECTION 7. THE COLLATERAL TRUSTEE

7.1. Collateral Trustee’s Appointment as Attorney-in-Fact, etc. (a) Each Grantor
hereby irrevocably constitutes and appoints the Collateral Trustee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Trustee the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

 

  (i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Material
Contract or with respect to any other Collateral and file any claim or take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Trustee for the purpose of collecting any and all
such moneys due under any Receivable or Material Contract or with respect to any
other Collateral whenever payable;

 

  (ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Trustee may request to evidence the Collateral Trustee’s security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

 

  (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or purchase any insurance called for
by the terms of this Agreement and pay all or any part of the premiums therefor
and the costs thereof;

 

  (iv) execute, in connection with any sale provided for in Section 6.8 or 6.9,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

 

27



--------------------------------------------------------------------------------

  (v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Trustee or as the Collateral Trustee shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Trustee may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Collateral Trustee shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Trustee were the absolute owner thereof for all purposes, and do, at the
Collateral Trustee’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Trustee deems necessary
to protect, preserve or realize upon the Collateral and the Collateral Trustee’s
and the Secured Parties’ security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

Anything in this Section 7.1 (a) to the contrary notwithstanding, the Collateral
Trustee agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.1(a) unless an Event of Default shall have
occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Trustee, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Collateral Trustee incurred in connection with actions
undertaken as provided in this Section 7.1 (including attorney’s fees and
expenses), together with interest thereon at a rate per annum equal to the
highest rate per annum at which interest would then be payable on any category
of past due Base Rate Loans under the Credit Agreement, from the date of payment
by the Collateral Trustee to the date reimbursed by the relevant Grantor, shall
be payable by such Grantor to the Collateral Trustee on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2. Duty of Collateral Trustee. The Collateral Trustee’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Trustee deals with similar
property for its own account. Neither the Collateral Trustee, any Secured Party
nor any

 

28



--------------------------------------------------------------------------------

of their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Collateral Trustee and the Secured Parties hereunder
are solely to protect the Collateral Trustee’s and the Secured Parties’
interests in the Collateral and shall not impose any duty upon the Collateral
Trustee or any Secured Party to exercise any such powers. The Collateral Trustee
and the Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

7.3. Authority to File Financing Statements. Pursuant to any applicable law,
each Grantor authorizes the Collateral Trustee to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Collateral Trustee determines appropriate to perfect the security
interests of the Collateral Trustee under this Agreement. Each Grantor
authorizes the Collateral Trustee to use the collateral description “all
personal property” or words of similar effect in any such financing statements.
Each Grantor hereby ratifies and authorizes the filing by the Collateral Trustee
of any financing statement with respect to the Collateral made prior to the date
hereof.

7.4. Authority of Collateral Trustee. Each Grantor acknowledges that the rights,
protections, immunities and responsibilities of the Collateral Trustee under
this Agreement with respect to any action taken by the Collateral Trustee or the
exercise or non-exercise by the Collateral Trustee of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Collateral Trustee and the
Secured Parties, be governed by the Collateral Trust Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Trustee and the Grantors, the Collateral Trustee shall
be conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

SECTION 8. MISCELLANEOUS

8.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 11.1 of the Credit Agreement.

8.2. Notices. All notices, requests and demands to or upon the Collateral
Trustee or any Grantor hereunder shall be effected in the manner provided for in
Section 7.8 of the Collateral Trust Agreement; provided that any such notice,
request or demand to or upon any Guarantor shall be addressed to such Guarantor
at its notice address set forth on Schedule 1.

8.3. No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Trustee nor any Secured Party shall by any act (except by a written instrument
pursuant to Section 8.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Collateral Trustee or any Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Collateral Trustee or any Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Collateral Trustee or any Secured Party would otherwise have on
any future occasion. The rights and remedies herein provided are cumulative, may
be exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

29



--------------------------------------------------------------------------------

8.4. Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay, or
reimburse each Secured Party and the Collateral Trustee for, all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Priority Lien Debt Documents, Specified Hedge
Agreements or Specified Cash Management Agreements to which such Guarantor is a
party, including, without limitation, the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Secured
Party and of counsel to the Collateral Trustee.

(b) Each Guarantor, jointly and severally, agrees to pay, and to save the
Collateral Trustee and the Secured Parties harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.

(c) Each Guarantor, jointly and severally, agrees to pay, and to save the
Collateral Trustee and the Secured Parties harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to
Section 11.5 of the Credit Agreement.

(d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Priority Lien Debt Documents.

8.5. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Secured
Parties and their successors and assigns; provided that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Collateral Trustee.

8.6. Set-Off. In addition to any rights and remedies of the Secured Parties
provided by law, each Secured Party shall have the right, upon the occurrence
and during the continuation of any Event of Default, and without any further
notice to any Grantor, any such notice being expressly waived by each Grantor to
the extent permitted by applicable law, upon any Obligations becoming due and
payable by any Grantor hereunder (whether at the stated maturity, by
acceleration or otherwise), to apply to the payment of such Obligations, by
setoff or otherwise, any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Secured
Party, any affiliate thereof or any of their respective branches or agencies to
or for the credit or the account of such Grantor, as the case may be. Each
Secured Party agrees promptly to notify the relevant Grantor and the Collateral
Trustee in writing after any such setoff and application made by such Secured
Party, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

8.7. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
or electronic transmission), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument.

8.8. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or

 

30



--------------------------------------------------------------------------------

unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

8.9. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10. Integration. This Agreement and the other Priority Lien Debt Documents
represent the agreement of the Grantors, the Collateral Trustee and the Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Collateral Trustee
or any Secured Party relative to the subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Priority Lien Debt
Documents.

8.11. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12. Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Collateral Trustee shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.13. Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Priority Lien Debt Documents to which it is a
party;

(b) neither the Collateral Trustee nor any Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the

 

31



--------------------------------------------------------------------------------

other Priority Lien Debt Documents, and the relationship between the Grantors,
on the one hand, and the Collateral Trustee and the Secured Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

8.14. Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to the terms of the Credit Agreement
or other Priority Lien Debt Document shall become a Guarantor and Grantor for
all purposes of this Agreement upon execution and delivery by such Subsidiary of
an Assumption Agreement in the form of Annex 1 hereto.

8.15. Releases. (a) At such time as the Loans, the Reimbursement Obligations and
the other Obligations (other than Borrower Hedge Agreement Obligations and
Borrower Cash Management Agreement Obligations) shall have been paid in full,
the Revolving Commitments have been terminated and no Letters of Credit shall be
outstanding or any outstanding Letters of Credit shall have been cash
collateralized or otherwise secured by a collateral arrangement reasonably
satisfactory to the Issuing Lenders, and each Specified Hedge Agreement and
Specified Cash Management Agreement of any Qualified Counterparty shall have
been either (i) paid in full or (ii) secured by a collateral arrangement
satisfactory to such Qualified Counterparty as determined in its sole
discretion, the Collateral shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Collateral Trustee and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
written request and sole expense of any Grantor (and to the extent and in the
form required by the Collateral Trust Agreement, upon receipt of an officer’s
certificate and an opinion of counsel) following any such termination, the
Collateral Trustee shall deliver to such Grantor any Collateral held by the
Collateral Trustee hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination,
in accordance with the provisions of the Collateral Trust Agreement.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Priority Lien Debt Documents or
that has been consented to in accordance with the terms of the Credit Agreement
and any other applicable Priority Lien Debt Document, then the Collateral
Trustee, at the request and sole expense of such Grantor, shall execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral. At the
request and sole expense of the Borrower, a Subsidiary Guarantor shall be
released from its obligations hereunder in the event that all the Capital Stock
of such Subsidiary Guarantor shall be sold, transferred or otherwise disposed of
in a transaction permitted by the Loan Documents and other applicable Priority
Lien Debt Documents or that has been consented to in accordance with the terms
of the Credit Agreement and any other applicable Priority Lien Debt Document;
provided that the Borrower shall have delivered to the Collateral Trustee, at
least ten Business Days prior to the date of the proposed release, a written
request for release identifying the relevant Subsidiary Guarantor and the terms
of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by the Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Priority Lien Debt Documents.

8.16. WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE COLLATERAL TRUSTEE AND EACH SECURED PARTY, HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

CARMIKE CINEMAS, INC. By:

 

Name: Title: CARMIKE CONCESSIONS II, LLC By:

 

Name: Title: CARMIKE CONCESSIONS, LLC By:

 

Name: Title: CARMIKE GIFTCO, INC. By:

 

Name: Title: CARMIKE MOTION PICTURES ALLENTOWN, LLC By:

 

Name: Title: CARMIKE MOTION PICTURES BIRMINGHAM II, LLC By:

 

Name: Title: CARMIKE MOTION PICTURES BIRMINGHAM III, LLC By:

 

Name: Title:



--------------------------------------------------------------------------------

CARMIKE MOTION PICTURES BIRMINGHAM, LLC By:

 

Name: Title: CARMIKE MOTION PICTURES CHATTANOOGA, LLC By:

 

Name: Title: CARMIKE MOTION PICTURES DAPHNE, LLC By:

 

Name: Title: CARMIKE MOTION PICTURES FT. WAYNE, LLC By:

 

Name: Title: CARMIKE MOTION PICTURES HUNTSVILLE, LLC By:

 

Name: Title: CARMIKE MOTION PICTURES INDIANAPOLIS, LLC By:

 

Name: Title: CARMIKE MOTION PICTURES MELBOURNE, LLC By:

 

Name: Title:

 

34



--------------------------------------------------------------------------------

CARMIKE MOTION PICTURES ORANGE BEACH, LLC By:

 

Name: Title: CARMIKE MOTION PICTURES PENSACOLA II, LLC By:

 

Name: Title: CARMIKE MOTION PICTURES PENSACOLA, LLC By:

 

Name: Title: CARMIKE MOTION PICTURES PEORIA, LLC By:

 

Name: Title: CARMIKE MOTION PICTURES PORT ST. LUCIE, LLC By:

 

Name: Title: CARMIKE REVIEWS HOLDINGS, LLC By:

 

Name: Title: DC APPLE VALLEY CINEMA, LLC By:

 

Name: Title:

 

35



--------------------------------------------------------------------------------

DC BLOOMFIELD CINEMA, LLC By:

 

Name: Title: DC CHURCHVILLE CINEMA, LLC By:

 

Name: Title: DC CINEMA CENTERS, LLC By:

 

Name: Title: DC CRANFORD CINEMA, LLC By:

 

Name: Title: DC LANSING CINEMA, LLC By:

 

Name: Title: DC LISBON CINEMA, LLC By:

 

Name: Title: DC LONDONDERRY CINEMA, LLC By:

 

Name: Title:

 

36



--------------------------------------------------------------------------------

DC MECHANICSBURG CINEMA, LLC By:

 

Name: Title: DC MISSION MARKETPLACE CINEMA, LLC By:

 

Name: Title: DC NEW SMYRNA BEACH CINEMA, LLC By:

 

Name: Title: DC POWAY CINEMA, LLC By:

 

Name: Title: DC RIVER VILLAGE CINEMA, LLC By:

 

Name: Title: DC SARVER CINEMA, LLC By:

 

Name: Title: DC SOLON CINEMA, LLC By:

 

Name: Title:

 

37



--------------------------------------------------------------------------------

DC SPARTA CINEMA, LLC By:

 

Name: Title: DC SURPRISE CINEMA, LLC By:

 

Name: Title: DC TEMECULA CINEMA, LLC By:

 

Name: Title: DC TORRINGTON CINEMA, LLC By:

 

Name: Title: DC WESTFIELD CINEMA, LLC By:

 

Name: Title: DIGITAL CINEMA DESTINATIONS CORP. By:

 

Name: Title: EASTWYNN THEATRES, INC. By:

 

Name: Title:

 

38



--------------------------------------------------------------------------------

GEORGE G. KERASOTES CORPORATION By:

 

Name: Title: GKC INDIANA THEATRES, INC. By:

 

Name: Title: GKC MICHIGAN THEATRES, INC. By:

 

Name: Title: GKC THEATRES, INC. By:

 

Name: Title: MILITARY SERVICES, INC. By:

 

Name: Title: SETH CHILDS 12 OF KANSAS L.L.C. By:

 

Name: Title: START MEDIA/DIGIPLEX, LLC By:

 

Name: Title:

 

39



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Trustee By:

 

Name: Title:



--------------------------------------------------------------------------------

Annex I

to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of             , 20    , made by
                                        , a                      [corporation]
(the “Additional Grantor”), in favor of Wells Fargo Bank, National Association,
as collateral trustee (in such capacity, the “Collateral Trustee”) for the
Secured Parties described in the Guarantee and Collateral Agreement referred to
below. All capitalized terms not defined herein shall have the meaning ascribed
to them in the Guarantee and Collateral Agreement.

W I T N E S S E T H :

WHEREAS, Carmike Cinemas, Inc. (the “Borrower”) and certain of its Affiliates
(other than the Additional Grantor) have entered into the Guarantee and
Collateral Agreement, dated as of June 17, 2015 (as amended, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”)
in favor of the Collateral Trustee for the ratable benefit of the Secured
Parties referred to therein;

WHEREAS, the Guarantee and Collateral Agreement provides that the Additional
Grantor may become a party to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:

 

Name: Title:

 

2



--------------------------------------------------------------------------------

Annex II

to

Guarantee and Collateral Agreement

ACKNOWLEDGEMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of June 17, 2015 (the “Agreement”), made by the
Grantors parties thereto for the benefit of Wells Fargo Bank, National
Association, as Collateral Trustee. The undersigned agrees for the benefit of
the Secured Parties as follows:

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

2. The undersigned will notify the Collateral Trustee promptly in writing of the
occurrence of any of the events described in Section 5.8(a) of the Agreement.

3. The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

 

[NAME OF ISSUER] By

 

Title

 

Address for Notices:

 

 

Fax:

 